ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Thompson, 2012 IL App (3d) 100188




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     JAMES THOMPSON, Defendant-Appellant.



District & No.              Third District
                            Docket No. 3-10-0188


Filed                       March 12, 2012


Held                        Defendant’s conviction for resisting a peace officer was affirmed,
(Note: This syllabus        notwithstanding his contention that the evidence was insufficient to prove
constitutes no part of      him guilty beyond a reasonable doubt, since the evidence presented was
the opinion of the court    sufficient to allow a rational trier of fact to find the elements of the
but has been prepared       offense beyond a reasonable doubt.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Kankakee County, No. 08-CM-1004;
Review                      the Hon. Clark E. Erickson, Judge, presiding.


Judgment                    Affirmed.
Counsel on                 Thomas A. Karalis, of State Appellate Defender’s Office, of Ottawa, for
Appeal                     appellant.

                           John J. Boyd, State’s Attorney, of Kankakee (Terry A. Mertel and Mark
                           A. Austill, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.


Panel                      JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
                           Justice Lytton concurred in the judgment and opinion.
                           Justice McDade specially concurred, with opinion.



                                             OPINION

¶1          Defendant, James Thompson, was charged with one count of resisting a peace officer
        (720 ILCS 5/31-1(a) (West 2008)). Following a jury trial, defendant was found guilty of the
        offense and sentenced to a term of conditional discharge. Defendant appeals his conviction,
        arguing that the evidence at trial was not sufficient to prove him guilty beyond a reasonable
        doubt. We affirm.

¶2                                             FACTS
¶3          On July 25, 2008, defendant was charged in a one-count information with resisting a
        peace officer (720 ILCS 5/31-1 (West 2008)) by knowingly resisting his own arrest. The
        cause proceeded to a jury trial.
¶4          At trial, Officer Russell Belcher testified that he was a police officer employed by the
        Kankakee County sheriff’s department. He was also a deputized United States Marshal
        assigned to the fugitive task force. On July 24, 2008, Belcher, along with other law
        enforcement officers, approached defendant’s residence in an attempt to find defendant’s
        son, Jovan Thompson. The officers had a warrant for Jovan’s arrest, and defendant’s
        residence was listed as his last known address.
¶5          When Belcher approached the residence, he verbally announced that he was a United
        States Marshal and that he was attempting to locate Jovan. He was wearing a leg holster as
        well as his United States Marshal tactical vest that had “U.S. Marshal” written on the front
        and back. The other officers were also in tactical gear that identified them as peace officers.
        Belcher recognized defendant and attempted to talk with him about his son. Defendant
        immediately began to walk toward his house, and Belcher followed. When defendant entered
        his residence, Belcher stepped into the living room, again identified himself as a police
        officer, and noticed a strong odor of burnt cannabis and many people inside. Soon after he
        entered, three or four individuals walked out of the room and around the corner where he

                                                  -2-
       could not see them. Believing that Jovan was among the group, Belcher attempted to walk
       around defendant in order to apprehend him. Defendant stepped to the side and thrust his
       shoulder into Belcher’s chest.
¶6         Belcher immediately grabbed defendant and advised him that he was under arrest for
       battery. In order to handcuff him, Belcher placed defendant in an arm bar control hold and
       brought him to the floor. Defendant continued to struggle and swung his elbow toward
       Belcher’s head a number of times. It took approximately 30 to 45 seconds, and the assistance
       of another officer, to gain control of defendant after the two went to the ground.
¶7         Officer Jason Forbes also testified for the State. He stated that the situation escalated as
       soon as the officers entered defendant’s residence. He noticed a physical struggle between
       Belcher and defendant. He then heard Belcher inform defendant that he was under arrest.
       Belcher placed defendant in an arm bar control hold and took him to the ground. A struggle
       ensued. Although Forbes could not see everything from where he was standing, he could tell
       that there was constant movement on the ground as Belcher attempted to handcuff defendant.
¶8         After the State rested, defendant called a number of witnesses. Lois Williams,
       defendant’s unmarried partner of 22 years and the mother of his children, testified that when
       Belcher told defendant he was under arrest, defendant put his hands behind his back and was
       handcuffed, and then the officers “started jumping” on him. Shaquanda Thompson,
       defendant’s daughter, testified that defendant put his hands in the air and then behind his
       back and was handcuffed. Then, the officers “bum rushed” him and took him to the ground.
       Andre Beals heard Belcher tell defendant he was under arrest, then witnessed defendant get
       picked up and pushed toward the wall.
¶9         Defendant also testified in his own defense. He stated that he told Belcher that his son
       did not live with him and that he did not possess a search warrant, so he could not be in his
       house. Belcher approached defendant and told him that he was under arrest. He then put his
       hands behind his back, and Belcher cuffed him. As soon as he was cuffed, Belcher slammed
       him against a table, and he and the other officers began kicking and punching him.
¶ 10       The jury found defendant guilty of resisting a peace officer. Following the conviction,
       the trial court denied defendant’s motion for a new trial and sentenced defendant to 12
       months’ conditional discharge. Defendant appeals.

¶ 11                                      ANALYSIS
¶ 12      Defendant contends that his conviction for resisting a peace officer should be reversed
       because the State’s evidence was not sufficient to prove him guilty beyond a reasonable
       doubt. When presented with a challenge to the sufficiency of the evidence, it is not the
       function of this court to retry defendant; rather, the relevant question is whether, after
       viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt. People v.
       Collins, 106 Ill. 2d 237 (1985). It is up to the jury to determine the credibility of the
       witnesses and the weight to be given their testimony. Snover v. McGraw, 172 Ill. 2d 438
       (1996).
¶ 13      In this case, defendant was charged with one count of resisting a peace officer in that

                                                 -3-
       defendant knowingly resisted attempts by an officer to effectuate his arrest. Section 31-1(a)
       of the Criminal Code of 1961 provides that “[a] person who knowingly resists or obstructs
       the performance by one known to the person to be a peace officer *** of any authorized act
       within his official capacity commits a Class A misdemeanor.” 720 ILCS 5/31-1(a) (West
       2008). Acts of struggling or wrestling with a police officer are physical acts of resistance that
       will support a conviction for resisting a peace officer, even if the underlying arrest is
       unwarranted. People v. McCoy, 378 Ill. App. 3d 954 (2008).
¶ 14       Evidence produced at trial established that defendant knowingly resisted the attempts by
       Belcher to arrest him. Belcher stated that he spent 30 to 45 seconds trying to handcuff
       defendant while defendant threw elbows toward his head. Forbes testified that, although his
       view was obstructed, he witnessed constant movement immediately after Belcher told
       defendant he was under arrest and took him to the floor. The evidence also established that
       defendant knew Belcher was a peace officer. This was evident from Belcher’s attire and the
       fact that he verbally identified himself as a United States Marshal.
¶ 15       While it is true that defendant presented testimony that contradicted that of Belcher and
       Forbes, determinations of credibility are left up to the fact finder, and we will not disturb the
       jury’s conclusion that the State’s evidence was more credible than defendant’s. Because
       evidence was presented that could allow a rational trier of fact to find the elements of the
       offense beyond a reasonable doubt, we affirm defendant’s conviction.

¶ 16                                    CONCLUSION
¶ 17       The judgment of the circuit court of Kankakee County is affirmed.

¶ 18       Affirmed.

¶ 19       JUSTICE McDADE, specially concurring:
¶ 20       I concur in the majority’s judgment that the State proved the defendant guilty of resisting
       a peace officer beyond a reasonable doubt. I write separately, however, to indicate my
       concern that the officers were not executing an arrest warrant on the night of the incident, but
       instead possessed a civil warrant, specifically a writ of body attachment. I thus have concerns
       about the propriety of the intrusion into the defendant’s home on the night of the incident.
¶ 21       My research reveals that a writ of body attachment is “merely [a] means by which to
       bring [an] alleged contemptor before the court when the failure to comply with an order of
       the court is the alleged contemptuous behavior.” Revolution Portfolio, LLC v. Beale, 341 Ill.
       App. 3d 1021, 1026 (2003). There is little case law, however, on the extent of a search that
       may accompany an arrest predicated on a civil warrant like a writ of body attachment. The
       Fourth District of this Appellate Court has twice considered whether a police officer may
       search an individual’s car pursuant to that person’s arrest on a writ of body attachment. See
       People v. Allibalogun, 312 Ill. App. 3d 515 (2000); see also People v. Miller, 354 Ill. App.
       3d 476 (2004). In each case, the court concluded that a police officer may search a person’s
       car incident to an arrest pursuant to a civil writ of body attachment.


                                                 -4-
¶ 22        I note that the factual scenario in the aforementioned cases does not mirror that of the
       case at bar. In the instant case, the civil writ was executed by a cadre of officers armed and
       dressed in tactical gear and claiming to be in possession of a criminal arrest warrant. I also
       acknowledge that, on appeal, the defendant mentioned but has not directly contested the
       propriety of the officer’s entry into his home pursuant to a writ of body attachment for the
       defendant’s son. However, due to my uncertainty as to whether a writ of body attachment
       sufficiently authorized the extent of the law enforcement incursion in the defendant’s home,
       I felt compelled to write separately to convey this concern. Here, since the State only charged
       the defendant with resisting a peace officer, it arguably does not make a difference in the
       outcome of this case whether the writ of body attachment permitted the intrusion into the
       defendant’s home.
¶ 23        Therefore, based on the issue presented, I believe that majority correctly affirmed the
       defendant’s conviction and I concur in its judgment.




                                                 -5-